Exhibit 10.1

 

First Amendment to Employment Agreement

 

This First Amendment to Employment Agreement (this “First Amendment”) is entered
into as of this 19th day of December 2019 and is effective as of January 1,
2020, by and between Avraham Gabay, an individual residing in Jerusalem, Israel
(the “Executive”), and ORAMED Ltd., a company incorporated under the laws of the
State of Israel, with an address at Hi-Tech Park 2/4 Givat Ram, Jerusalem,
Israel 91390 (the “Company”).

 

WHEREAS, the Company and the Executive entered into an employment agreement,
dated as of May 16, 2019 (the “Original Agreement”); and

 

WHEREAS, Company and the Executive desire to amend the terms and conditions of
the Original Agreement to increase the Executive’s salary.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. In Section 2.1(a) - Salary of the Original Agreement, the following paragraph
is hereby added:

 

As of January 1, 2020, the Executive shall be entitled to a gross monthly salary
of NIS 38,500 (the “Salary”).



2. Except for the changes and/or additions stated herein, all the other terms of
the Original Agreement shall remain valid and bind the parties without any
change. In the case of a contradiction between the provisions of this First
Amendment and the provisions of the Original Agreement, the provisions of this
First Amendment shall prevail. Without limiting the generality of the foregoing,
the term “Agreement” as used in the Original Agreement shall be deemed to be the
Original Agreement as amended by this First Amendment.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of December 19, 2019.

 



  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Avraham Gabay
  Avraham Gabay

 

 